Citation Nr: 0604350	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-37 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral leg 
condition.

5.  Entitlement to service connection for a bilateral elbow 
condition.

6.  Entitlement to service connection for a bilateral arm 
condition.

7.  Entitlement to service connection for a bilateral foot 
condition.

8.  Entitlement to service connection for degenerative 
changes of the lumbar and thoracic spine (claimed as a pelvis 
injury).


REPRESENTATION

Appellant represented by:	Pennsylvania Bureau of 
Veterans Affairs AGO


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

The veteran presented testimony before the Board in October 
2005.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran did not incur tinnitus, if any, due to any 
incident of active military service.

3.  The veteran did not incur depression due to any incident 
of active military service

4.  The competent medical evidence of record does not contain 
a diagnosis of PTSD conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).

5.  The veteran did not incur a bilateral leg condition, if 
any, due to any incident of active military service.

6.  The veteran did not incur a bilateral elbow condition due 
to any incident of active military service.  Minimal 
degenerative changes of the left humeroulnar joint did not 
manifest within the year following the veteran's separation 
from said service.

7.  The veteran did not incur a bilateral arm condition due 
to any incident of active military service.

8.  The veteran did not incur a bilateral foot condition due 
to any incident of active military service.  Mild 
degenerative changes of the first metatarsophalangeal joints 
of both feet did not manifest within the year following the 
veteran's separation from said service.

9.  The veteran did not incur degenerative changes of the 
lumbar and thoracic spine due to any incident of active 
military service.  Mild anterior wedging of T11 and T12 and 
degenerative end-plate changes of T10 through L2 did not 
manifest within the year following separation from said 
service.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The criteria for the establishment of service connection 
for depression are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

5.  The criteria for the establishment of service connection 
for a bilateral leg condition are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

6.  The criteria for the establishment of service connection 
for a bilateral elbow condition are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

7.  The criteria for the establishment of service connection 
for a bilateral arm condition are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

8.  The criteria for the establishment of service connection 
for a bilateral foot condition are not met.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

9.  The criteria for the establishment of service connection 
for degenerative changes of the lumbar and thoracic spine are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in November 2003, prior to the initial 
decision on the claims in August 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the November 2003 
letter as to what kinds of evidence was needed to 
substantiate the service connection claims.  The veteran was 
informed that evidence towards substantiating his claims 
would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  In addition, a PTSD 
questionnaire was enclosed.  The veteran indicated in a 
December 2003 statement that he had no medical records to 
submit in support of his claims.  Finally, the August 2004 
rating decision and the October 2004 statement of the case 
(SOC), in conjunction with the November 2003 letter, 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims; the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, and a May 2004 report of VA examination 
have been obtained in support of the claims on appeal.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).  

Analysis

I. Tinnitus

The veteran contends that he is entitled to service 
connection for tinnitus.  Specifically, he asserts that he 
worked on engines in service with no ear protection.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

In this matter, while the veteran's DD-214 shows he was a 
wheel vehicle mechanic, his service medical records do not 
support his contention.  Contrary to the veteran's present 
reports, the service medical records are wholly devoid of any 
mention of relevant treatment, symptoms or complaints of 
tinnitus.  

There are no complaints post-service of tinnitus.  VA 
outpatient treatment records dated in 2004 were negative for 
any complaints of tinnitus.  Upon VA examination in May 2004, 
the veteran denied any problems with his ears.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran contends that tinnitus has been present 
since his separation from active service and related thereto, 
his statements do not constitute competent evidence of a 
medical diagnosis or nexus opinion. Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II. Depression

The veteran contends that he is entitled to service 
connection for depression.  Specifically, he asserts that he 
incurred depression as result having been crushed against a 
wall in Vietnam by a forklift.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  They are wholly devoid of any 
mention of relevant treatment, symptoms or complaints of 
depression.  The veteran's November 1967 separation 
examination was similarly negative.  

Post service, the veteran first complained of depression in 
2004, some thirty-six years after the veteran's separation 
from active duty service.  VA outpatient treatment records 
dated in January 2004 note depression.  An entry dated in 
March 2004 indicated the veteran presented with subjective 
complaints of depression.  He informed treatment providers 
that he was crushed against a wall in Vietnam.  The May 2004 
VA examination also noted a diagnosis of depression.  No 
etiology opinion was provided.

With regard to the 36-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
depression, the Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that depression is the result of 
a crush injury in service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of depression between the period of active duty and 
the initial complaints in 2004 is itself evidence which tends 
to show that depression did not have its onset in service or 
for many years thereafter and is not the result of an injury 
in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of depression, there 
is no evidence of record to substantiate the critical second 
and third components of the Guiterrez inquiry, as enumerated 
above.  The service medical and personnel records do not 
support a finding of a depression during the veteran's active 
duty.  Finally, there are no opinions of record, to include 
the May 2004 VA examination, that the current diagnosis of 
depression is related to the veteran's active duty service.  

While the veteran contends that depression has been present 
since his separation from active service and related thereto, 
his statements do not constitute competent evidence of a 
medical nexus opinion. Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.



III. PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If however, the VA determines that the veteran did not engage 
in combat with the enemy or that the veteran engaged in 
combat with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Service medical records do not show treatment for a 
psychiatric condition, to include PTSD.  The veteran's DD-214 
shows that the veteran was a wheel vehicle mechanic.  The 
veteran was a recipient of the Vietnam Service Medal and the 
Vietnam Campaign Medal.  In a statement received in December 
2003, the veteran claimed that he suffered from PTSD as a 
result of the following incidents: having been crushed 
against a wall in Vietnam by a forklift; seeing a truck go 
over a road mine and kill all the occupants of the vehicle; 
being shot at by snipers; and being subjected to mortar 
attacks.

Even assuming that the asserted stressors were verified, 
post-service medical records are devoid of any diagnoses of 
PTSD.  VA outpatient treatment records dated in 2004, while 
containing a diagnosis of depression; do not indicate the 
veteran had been diagnosed with PTSD.  Similarly, the May 
2004 VA examination was negative for a diagnosis of PTSD.  

While the veteran contends that PTSD has been present since 
his separation from active service and related thereto, his 
statements do not constitute competent evidence of a medical 
diagnosis. Espiritu, 2 Vet. App. at 494-95.  Since the 
evidence of record fails to meet the three-prong test set out 
above, the preponderance of the evidence is against the 
claim, and the appeal must therefore be denied. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

IV. Bilateral Leg Condition

The veteran contends that he is entitled to service 
connection for a bilateral leg condition.  Specifically, he 
contends that as a result of having been crushed against a 
wall in Vietnam by a forklift, he currently has a bilateral 
leg condition.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.

In this matter, the veteran's service medical records do not 
support his contention.  
Contrary to the veteran's present reports, the service 
medical records are wholly devoid of any mention of relevant 
treatment, symptoms or complaints of a forklift injury or 
resulting bilateral leg condition.  

Post-service, the first complaints with respect to the 
veteran's legs are dated in 2004, some 36 years after the 
veteran's separation from active service.  VA outpatient 
treatment records dated in January 2004 show the veteran 
complained of bilateral lower extremity numbness and chronic 
pain secondary to a crush injury in service.  The veteran was 
diagnosed with generalized chronic pain syndrome.  The Board 
finds the lack of any objective evidence of a bilateral leg 
condition between the period of active duty and the 
complaints in 2004 is itself evidence which tends to show 
that a bilateral leg condition did not have its onset in 
service or for many years thereafter and is not the result of 
an injury in service.  See Forshey, 12 Vet. App. at 74.  

Moreover, to qualify for service connection, the veteran must 
prove the existence of a current disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  Bilateral leg pain alone, without a 
diagnosed or identifiable underlying condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Id.  

Upon VA examination in May 2004, the veteran complained of 
bilateral leg pain radiating from his low back.  He also 
reported numbness and tingling in his legs. Neurological 
examination showed no sensation to monofilament in the left 
lateral thigh.  Lower extremity deep tendon reflexes were 2+.  
The veteran's gait was within normal limits.  Lower extremity 
strength was 5/5 with shakiness.  There was no diagnosis of a 
bilateral leg condition and the evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  Degmetich, 104 
F. 3d at 1332.  

While the veteran contends that he has a bilateral leg 
condition that has been present since his separation from 
active service and related thereto, his statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion. Espiritu, 2 Vet. App. at 494-95.  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.

V. & VI. Bilateral Elbow & Arm Conditions

The veteran contends that he is entitled to service 
connection for bilateral elbow and arm conditions.  
Specifically, he asserts that he injured his elbows and arms 
in service when he was crushed against a wall by a forklift, 
which resulted in chronic bilateral elbow and arm 
disabilities.  Having carefully considered the veteran's 
claims in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claims and the appeal as to these issues will be 
denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, the records indicate that in 
August 1967, the veteran's right elbow was swollen and 
infected.  The veteran's joints were stiff and tender.  
Bursitis was not present.  No diagnosis was given.  The 
veteran reported a painful/trick elbow upon his November 1967 
Report of Medical History taken in anticipation of his 
separation from active duty.  The corresponding physical 
examination was negative for a diagnosis of bilateral elbow 
or arm disorder. 
    
The mere fact that the veteran complained of elbow pain and 
swelling in service is not enough to establish service 
connection; there must be evidence of a resulting chronic 
elbow and/or arm disability.  As noted above, bilateral elbow 
and arm disabilities were not diagnosed during the veteran's 
service or upon his separation from said service.  Similarly, 
there has been no showing of continuity of symptomatology 
after service to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  The first complaints of whole body pain are 
dated in 2004, some 36 years after the veteran's separation 
from service.  

VA outpatient treatment records dated in March 2004 show the 
veteran complained of whole body pain as a result of a being 
crushed against a wall during service.   There were no 
specific complaints with respect to the veteran's elbows or 
arms.  

Upon VA examination in May 2004, the veteran complained of 
chronic constant pain in his left elbow to a level 9 or 10 
and in the right elbow to a level of 7.  He denied flare-ups 
or redness in the elbow.  He complained of occasional warmth, 
tenderness, weakness, and stiffness in both elbows.  Physical 
examination showed the veteran had left elbow range of motion 
from zero to 120 degrees.  Right elbow range of motion was 
from zero to 130 degrees.  There was increased pain with 
repetitive range of motion.  The veteran had tenderness with 
palpation in the medial and lateral aspect of the left elbow 
and over the olecranon process.   He had tenderness with 
palpation in the lateral aspect of the right elbow and 
olecranon process.  There was no redness, warmth, or 
effusion.  There were no gross deformities. 

X-rays showed no evidence of fracture or dislocation of 
either elbow.  There were minimal degenerative changes of the 
left humeroulnar joint, slight ossification of a tendon 
insertion at the medial margin of the medial epicondyle of 
the right humerus, and small spurs at the posterior margins 
of the olecranon processes of both ulnas.  The lateral view 
of the left elbow showed an oval shaped ring like density 
overlying the distal shaft of the left ulna, which may 
represent some type of artifact on the film or possibly a 
bone cyst or even an enchondroma.  No nexus opinion was 
provided.

The first radiographic evidence of degenerative changes as 
noted above are dated in May 2004 and thus, outside the one-
year presumptive period for arthritis.  38 C.F.R. §§  3.307, 
3.309.   The Board finds the lack of any objective evidence 
of a bilateral elbow or arm condition between the period of 
active duty and the complaints in 2004 is itself evidence 
which tends to show that bilateral elbow and arm conditions 
did not have their onset in service or for many years 
thereafter and are not the result of an injury in service.  
See Forshey, 12 Vet. App. at 74.  

Despite evidence of a current diagnosis of minimal 
degenerative changes of the left humeroulnar joint, slight 
ossification of a tendon insertion at the medial margin of 
the medial epicondyle of the right humerus, and small spurs 
at the posterior margins of the olecranon processes of both 
ulnas, there is no evidence of record to substantiate the 
critical second and third components of the Guiterrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of a chronic 
bilateral elbow or arm disability during the veteran's active 
duty service or within the year following his separation from 
said service.  38 C.F.R. §§  3.30, 3.307, 3.309.  Moreover, 
there was no showing of continuity of elbow symptomatology 
after the veteran's discharge from service. 38 C.F.R. 
§ 3.303(b).   Finally, there are no opinions of record, to 
include the May 2004 VA examination, that the current 
diagnosis is related to the veteran's active duty service.  

While the veteran contends that he has bilateral elbow and 
arm conditions that have been present since his separation 
from active service and related thereto, his statements do 
not constitute competent evidence of a medical nexus opinion. 
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.

VII. Bilateral Foot Condition

The veteran contends that he is entitled to service 
connection for a bilateral foot condition.  Specifically, he 
asserts that he injured his feet in service when he was 
crushed against a wall by a forklift.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, the records indicate the 
veteran reported a history of broken bones and foot trouble 
on his January 1966 enlistment examination.  A bilateral foot 
condition was not found upon the corresponding physical 
examination.  The veteran's service medical records were 
devoid of any treatment, complaints, or diagnoses of a 
bilateral foot condition.  The November 1967 separation 
examination was similarly negative.  

The first complaints post-service of bilateral foot pain are 
contained in the May 2004 VA examination report.  The veteran 
reported baseline foot pain at a level of 5 or 6.  He 
indicated that standing too long or walking too much 
increased the pain to a level 7 or 8.  He complained of 
bilateral tenderness.  He denied locking, weakness, or 
stiffness.  Physical examination showed a 2.5 centimeter 
round, firm, mobile growth on the dorsum of the right foot.  
There was no redness, warmth, or effusion in either foot.  
There was tenderness with palpation across the dorsum near 
the toes of both feet.  He had calluses on the pads of the 
great toe. 

X-rays of the feet showed no evidence of recent fracture or 
dislocation of either foot.  There was an old healed fracture 
of the distal shaft of the fourth metatarsal of the right 
foot, with mild residual deformity.  There were mild 
degenerative changes of the first metatarsophalangeal joints 
of both feet.  There was small spurs at the posterior 
inferior margins of both calcanei, minimal ossification of 
the Achilles' tendon insertions at the posterior superior 
margins of both calcanei, and slightly expansile lytic lesion 
involving the proximal shaft of the proximal phalanx of the 
fourth toe of the left foot.  No nexus opinion was provided.

The first radiographic evidence of degenerative changes as 
noted above are dated in May 2004 and thus, outside the one-
year presumptive period for arthritis.  38 C.F.R. §§  3.307, 
3.309.   The Board finds the lack of any objective evidence 
of a bilateral foot condition between the period of active 
duty and the complaints in 2004 is itself evidence which 
tends to show that a bilateral foot condition did not have 
its onset in service or for many years thereafter and is not 
the result of an injury in service.  See Forshey, 12 Vet. 
App. at 74.  

Despite evidence of a current diagnosis of: an old healed 
fracture of the distal shaft of the fourth metatarsal of the 
right foot, with mild residual deformity; mild degenerative 
changes of the first metatarsophalangeal joints of both feet; 
small spurs at the posterior inferior margins of both 
calcanei; minimal ossification of the Achilles' tendon 
insertions at the posterior superior margins of both 
calcanei; and slightly expansile lytic lesion involving the 
proximal shaft of the proximal phalanx of the fourth toe of 
the left foot; there is no evidence of record to substantiate 
the critical second and third components of the Guiterrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of a bilateral 
foot disability during the veteran's active duty service or 
within the year following his separation from said service.  
38 C.F.R. §§  3.30, 3.307, 3.309.  Finally, there are no 
opinions of record, to include the May 2004 VA examination, 
that the current diagnosis is related to the veteran's active 
duty service.  

While the veteran contends that he has a bilateral foot 
condition that has been present since his separation from 
active service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion. 
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.

VIII. Degenerative Changes of the Lumbar and Thoracic Spine

The veteran contends that he is entitled to service 
connection for degenerative changes of the lumbar and 
thoracic spine.  Specifically, he asserts that he injured his 
pelvis in service when he was crushed against a wall by a 
forklift, which resulted in degenerative changes of the 
lumbar and thoracic spine.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  They are wholly devoid of any 
mention of relevant complaints, treatment, or diagnosis of 
either a pelvic injury or degenerative changes of the lumbar 
and thoracic spine.  Post service, the first radiographic 
evidence of mild anterior wedging of T11 and T12 are 
degenerative end-plate changes of T10 through L2 is found in 
a January 2004 magnetic resonance imaging (MRI) report, and 
thus, outside the one-year presumptive period for arthritis.  
38 C.F.R. §§  3.307, 3.309.  

Upon VA examination in May 2004, the veteran complained of 
constant low back pain.  He indicated that Darvocet provided 
no relief.  He reported tenderness, weakness, and stiffness 
in the low back area.  He further complained of radiating 
pain into his legs.  The veteran did not have a back brace.  
The veteran was unable to perform repetitive motion due to 
pain.  He had no muscle spasms.  There was pain with 
palpation to the lumbosacral area to a level of 10.  There 
were no gross back deformities and the muscles were 
adequately developed.  Sensation was intact in the sacral 
area to monofilament.  Gait was within normal limits.  The 
January 2004 MRI results were noted, as well as findings of 
degenerative changes at C5-6 from the January 2004 cervical 
spine MRI.  No nexus opinions were provided.  

Despite evidence of a current diagnosis mild anterior wedging 
of T11 and T12 are degenerative end-plate changes of T10 
through L2, there is no evidence of record to substantiate 
the critical second and third components of the Guiterrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of a pelvic injury 
or degenerative changes of the thoracic and lumbar spine 
during the veteran's active duty service or within the year 
following his separation from said service.  38 C.F.R. 
§§  3.303, 3.307, 3.309.  Finally, there are no opinions of 
record, to include the May 2004 VA examination, that the 
current diagnosis is related to the veteran's active duty 
service.  

While the veteran contends that he has degenerative changes 
of the thoracic and lumbar spine that have been present since 
his separation from active service and are related thereto, 
his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral leg 
condition is denied.

Entitlement to service connection for a bilateral elbow 
condition is denied.

Entitlement to service connection for a bilateral arm 
condition is denied.

Entitlement to service connection for a bilateral foot 
condition is denied.

Entitlement to service connection for degenerative changes of 
the lumbar and thoracic spine (claimed as a pelvis injury) is 
denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


